Exhibit 10.4

 

AMENDMENT TO LETTER AGREEMENT

 

This Amendment to Letter Agreement (this “Amendment”) is made as of May 29,
2013, by and between Robert Lane (“Employee”) and Emerge Energy Services GP,
LLC.  Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Employment Agreement (as defined below).

 

The parties hereto acknowledge the following facts:

 

1.                                      Employee and Emerge Energy Services LP
(the “MLP”) have entered into an employment offer letter, dated October 24, 2012
(the “Employment Agreement”).

 

2.                                      Pursuant to an Assignment and Assumption
Agreement, dated as of March 4, 2013, the MLP assigned the Employment Agreement
to Emerge Energy Services GP, LLC, effective as of the Effective Date (as
defined therein).

 

3.                                      The parties hereto wish to amend certain
terms of the Employment Agreement to revise the terms and conditions of the
long-term incentive programs.

 

In connection therewith, the parties hereto hereby amend the Employment
Agreement as follows, effective as of the date hereof:

 

1.                                      The fourth and fifth paragraphs of the
Employment Agreement are hereby deleted and replaced in their entirety with the
following:

 

“You will be eligible to participate in two long-term incentive programs
(“LTICs”). The first LTIC will be based upon the actual amount of cash
distributed by the MLP to its investors. Subject to your continued employment,
in each of 2013, 2014 and 2015, you will be eligible to earn an annual cash
bonus of up to $100,000 as long as the MLP’s regular annual distribution to
unitholders for such year is at least equal to $58,049,200 (the “Threshold
Distribution”), as may be adjusted by the Board of Directors in its discretion
in the event of a change in capitalization or change in control transaction
involving the MLP. This cash incentive will be calculated as soon as practicable
following the end of each year and will vest in full, subject to your continued
employment, on December 31, 2015, and will be paid in a single lump sum by
March 15, 2016; provided that the 2013 Threshold Distribution level and any
distribution incentive bonus earned with respect to calendar year 2013 will be
pro-rated to reflect the partial year following the IPO.  The distribution
incentive will be calculated according to the following schedule.

 

Actual MLP Annual Distribution Compared to Threshold Distribution

 

Annual Incentive

 

MLP annual distribution below Threshold Distribution

 

$

0

 

0% to 15% greater than Threshold Distribution

 

$

50,000

 

> 15% to 30% greater than Threshold Distribution

 

$

75,000

 

> 30% greater than Threshold Distribution

 

$

100,000

 

 

The second LTIC will be based on equity appreciation compared to MLP equity
value at IPO.  Subject to your continued employment, in each of 2013, 2014 and
2015, you will be eligible to

 

--------------------------------------------------------------------------------


 

earn an annual cash bonus of up to $125,000 as long as the value of the common
units trades at or above the IPO level. For each year, we will calculate the
average daily trading value of the MLP common units for such year. This will be
compared to the IPO value to determine the annual incentive. Unit values will be
adjusted for splits, consolidations and other similar transactions.  This cash
incentive will be calculated as soon as practicable following the end of each
year and will vest in full, subject to your continued employment, on
December 31, 2015, and will be paid in a single lump sum by March 15, 2016;
provided that any equity value incentive bonus earned with respect to calendar
year 2013 will be pro-rated to reflect the partial year following the IPO. The
equity value incentive will be calculated according to the following schedule.

 

Equity Value Change

 

Annual Incentive

 

Below the IPO Value

 

$

0

 

0% growth to 10%

 

$

50,000

 

>10% to 20%

 

$

75,000

 

>20% to 30%

 

$

100,000

 

>30%

 

$

125,000

”

 

2.                                      This Amendment shall be and, as of the
date hereof, is hereby incorporated in and forms a part of, the Employment
Agreement.

 

3.                                      Except as expressly provided herein, all
terms and conditions of the Employment Agreement shall remain in full force and
effect.

 

(Signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

EMERGE ENERGY SERVICES GP, LLC

 

 

 

 

 

By:

/s/ Ted W. Beneski

 

 

Name: Ted Beneski

 

 

Title: Chairman of the Board

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Robert Lane

 

Robert Lane

 

--------------------------------------------------------------------------------